IN THE
                           TENTH COURT OF APPEALS



                                  No. 10-11-00336-CR

                     IN RE MICHAEL ANTHONY MOORE


                                 Original Proceeding



                           MEMORANDUM OPINION

       Michael Anthony Moore, a prison inmate, seeks a writ of mandamus to compel

the Honorable Marc Hamlin, District Clerk of Brazos County, to provide information

Moore requested and to return a file stamped copy of a letter and request for a docket

sheet. Moore also seeks a writ of mandamus to compel the Honorable Travis B. Bryan,

III, Judge of the 272nd Judicial District Court, to rule on Moore’s motion to recuse Judge

Bryan and Moore’s motion for DNA testing. It appears both motions may have been

pending since June 6, 2011.

       There are numerous procedural problems with this petition including, but not

limited to, 1) the petition was not served on the real party in interest, TEX. R. APP. P. 9.5;

52.2; 2) Moore is trying to mandamus a judge he has sought to recuse; 3) Moore has not
shown that he presented those motions to the trial court, see In re Chavez, 62 S.W.3d 225,

228 (Tex. App.—Amarillo 2001, orig. proceeding); and 4) Moore has not attached any

document on which his petition relies. See TEX. R. APP. P. 52.3(k). However, we use

Rule 2 to look past these and the other deficiencies and dispose of Moore’s petition.

TEX. R. APP. P. 2.

       We deny Moore’s petition as to the District Clerk because the allegations as to the

Clerk do not have the effect of interfering with our jurisdiction. See TEX. GOV'T CODE

ANN. § 22.221(a) (West 2004).

       Further, we deny Moore’s petition as to the trial court because three months is

not sufficient time to say the trial court has abused its discretion, especially when the

motion to recuse must be acted on before the motion for DNA testing. See TEX. R. CIV. P.

18a(c); In re Chavez, 62 S.W.3d at 229.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed September 21, 2011
Do not publish
[OT06]




In re Moore                                                                         Page 2